DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1-4, 9-13, 15-22, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rayman (US 6,561,241, of record) and further in view of Nakakita (JP 2009-24073, of record).  
Rayman is directed to large earthmover vehicles including tires having outer diameters significantly greater than 45 inches (Column 4, Lines 40-52).  The tire of Rayman further includes a plurality of steel cord reinforced belt layers (Column 7, Lines 10-36).  In such an instance, however, Rayman is silent with respect to a skim rubber or topping rubber composition associated with said belt layers.
Nakakita, on the other hand, is similarly directed to tire constructions (in general) having steel cord reinforced belt layers (Paragraph 1).  More particularly, Nakakita teaches a preferred specific skim rubber composition comprising a blend of fillers- 30 phr to 60 phr of carbon black and 10 phr to 70 phr of silica (Paragraph 27).  Nakakita states that such a composition provides, for example, good adhesion and improved durability (Abstract).  It is noted that an exemplary composition of Nakakita includes 40 phr of carbon black and 20 phr of silica and such is extremely similar to the claimed combination of filler (Abstract and Table 2).  Given such an 
Also, with respect to claim 1, the claimed modulus properties (for the carbon black) appear to be consistent with well-known and conventional carbon blacks used in tire rubber compositions.  It is additionally noted that Nakakita teaches carbon blacks have a nitrogen absorption specific surface area between 70 and 130m2/g (Paragraph 28) and such fully encompasses those described by Applicant (Paragraph 13).  Carbon black N330, for example, satisfies the disclosed properties in Paragraph 13 of Applicant’s original disclosure and is consistent with carbon blacks taught by Nakakita (extremely well known and conventional carbon black).  There is no evidence that the claimed properties (for the carbon black) are achieved by unique processing or additional factors- they do in fact appear to represent well-known and conventional carbon blacks used in tire rubber compositions.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed range of modulus values.  Looking at Table 1 in Applicant’s specification, a multitude of parameters (type of carbon black, carbon black loading, inclusion of a blend of fillers) are varied between Comparative Example A and Experiment 1 making it unclear if any realized benefits are a function of the type of carbon black and/or the loading of carbon and/or the inclusion of a blend of fillers.  For example, any realized benefits might be a direct function of including a blend of reinforcing fillers (in which case the modified tire of Rayman in view of Nakakita would 
Also, with respect to claim 1, component 80 corresponds with the claimed tread portion and such is in direct contact with the ground and radially outside said steel belt layers.  It is well recognized that ground contacting tread portions have a different function than belt skim rubbers and as such, one would have expected respective components to be formed with different rubber compositions.  
Lastly, regarding claim 1, the claimed properties are encompassed by the specific topping rubber compositions of Rayman in view of Nakakita.  It is emphasized that the composition of Nakakita includes silica and carbon black, wherein silica is provided at a small loading (as compared to the carbon black) and the carbon black has a surface area between 70 m2/g and 130 m2/g.  This disclosure suggests the use of carbon blacks that satisfy the claimed invention (e.g. N330).  Again, Applicant has not provided comparative examples comprising a combination of reinforcing fillers, wherein the carbon black falls outside the scope of the claimed invention (so as to establish a criticality for the type of carbon black).      
Regarding claim 3, belt layers are conventionally formed with a plurality of metal cords (e.g. zero degree plies are formed by winding rubber tapes having a plurality of cords and working plies are formed with a plurality of cords arranged between axial ends of said plies).
	With respect to claim 4, belt layers are defined by skim rubber in direct contact with reinforcing elements (basic structure of cord reinforced layers in tires).
With respect to claims 10, 11, 13, and 19, the claimed carbon blacks are consistent with those that are conventionally used in a wide variety of tire rubber compositions.   As detailed 
With respect to claims 12 and 20, a fair reading of Rayman suggests a “bias” tire construction, it being noted that Rayman describes such a construction as corresponding with cords inclined between about 25 and 50 degrees with respect to an equatorial plane of the tire (Column 1, Lines 54+).   
As to claims 13, 14, and 18, Nakakita teaches a composition including carbon black (30-60 phr) and silica (10-70phr).  When 10 phr of silica is included, as taught by Nakakita, the ratio is necessarily between 3:1 and 6:1 and such fully encompasses the claimed ratios.
Regarding claims 13, 21, and 22, the rubber composition of Nakakita includes a cobalt compound (Abstract).  Additionally, the exemplary rubber composition includes 2 phr of cobalt stearate.

With respect to claim 25, an exemplary composition of Nakakita includes 6 phr of sulfur.  It is well taken that a tire rubber composition is not limited to single loading for rubber additives, including sulfur (unless otherwise specified).  This is particularly evident in view of the disclosure of several additives (by Nakakita) as having a range of loadings (e.g. carbon back, coupling agent).  One of ordinary skill in the art at the time of the invention would have found it obvious to use a range of sulfur loadings, including those required by the claims, given the extreme proximity of the exemplary loading in Nakakita and the claimed range between 0 phr and 5 phr.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed sulfur loading.  
Response to Arguments
4.	Applicant's arguments filed July 1, 2021 have been fully considered but they are not persuasive. 
	Applicant argues that the tread belt preferably has the same rubber compound as the tread compound.  This characterization of Nakakita is not entirely accurate.  Nakakita teaches a bonding layer or abrasion resistant layer 82 formed with a rubber composition that is preferably identical to the rubber composition in the tread belt 12.  The reference uses the term “tread rubber” (Column 5, Lines 30+).  It is further evident the tread belt 12 includes a tread rubber layer 80 and a plurality of tread belts 84-88 (Column 7, Lines 10+).  Thus, the disclosure by Nakakita would be recognized as referring to the rubber composition in the tread component 80 and the abrasion resistance rubber compound 82.  The tread belts are well 
	Applicant further contends that Nakakita is directed to vehicle tires, not large earthmover tires that are subject to high stress and loads under harsh environmental components.  A fair reading of Nakakita, however, suggests a specific belt topping rubber composition designed to provide good adhesion and durability.  These benefits are entirely independent of the type of the tire.  There is a reasonable expectation of success when using the belt topping rubber composition of Nakakita in the tire of Rayman.
	Applicant further argues that the lone example in Nakakita uses carbon black N326 and such fails to meet the claimed elongation requirements.  As detailed above, Nakakita broadly teaches carbon blacks having a surface area between 70 and 130 m2/g (Paragraph 28) and such encompasses carbon blacks that satisfy the claimed requirements.  For example, carbon black N330 is one of the most well-known and conventional carbon blacks having a surface area (approximately 78 m2/g) consistent with the disclosure of Nakakita.  Applicant has identified such a carbon black as having properties that satisfy the claimed invention.  It is emphasized that the disclosure of carbon black N326 is exemplary.  Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have found it obvious to use a carbon black that satisfies the claimed invention.  Table 1 fails to include compositions having a blend of fillers in which the carbon black has a modulus outside that required by the claimed invention and thus, there is no evidence that the type of carbon 
	Applicant argues that Nakakita provides no teaching or suggestion to specify the 300% elongation property of the carbon black or that it must be used in combination with silica in the claimed range to achieve a toughness and growth resistance as claimed.  As detailed above, a wide variety of compositions taught by Nakakita would be expected to demonstrate the claimed properties and Applicant has not provided a conclusive showing of unexpected results for the claimed properties.  It is emphasized that the composition of Nakakita includes silica and carbon black, wherein silica is provided at a small loading (as compared to the carbon black) and the carbon black has a surface area between 70 m2/g and 130 m2/g.  This disclosure suggests the use of carbon blacks that satisfy the claimed invention (e.g. N330).  Again, Applicant has not provided comparative examples comprising a combination of reinforcing fillers, wherein the carbon black falls outside the scope of the claimed invention (so as to establish a criticality for the type of carbon black).      
	Applicant contends that Nakakita teaches organic cobalt loadings between 0.05 and 0.5 phr.  This disclosure, however, refers to the elemental loading (of cobalt) as opposed to the loading of the metal adhesion promoter.  This is evident by the exemplary composition of Nakakita including 2 phr of cobalt stearate (see Abstract and ingredient fourth from the bottom in Table 2).           
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        July 8, 2021